1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8
9                      SOUTHERN DISTRICT OF CALIFORNIA
10   CHRIS LANGER,                                   CASE NO. 18cv936-LAB (BLM)
11                                    Plaintiff,
                                                     ORDER DISMISSING CASE [Dkt. 8]
12                      vs.
13   NICKIE INVESTMENTS, INC., et al.,

14                                 Defendant.

15
16         Following their notice of settlement, the Court instructed the parties to submit a
17   joint dismissal by October 22, 2018. They have now done so. Their joint motion to
18   dismiss the case is GRANTED and this case is DISMISSED WITH PREJUDICE.
19
20   Dated: October 5, 2018
21
22                                                 HONORABLE LARRY ALAN BURNS
                                                   United States District Judge
23
24
25
26
27
28
